internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-116664-00 date date legend number release date index number taxpayer domestic owner corporation x foreign_partnerships partnerships a b year individual a dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1_1503-2 with respect to the losses of domestic owners and for year and the loss of domestic owner for year and to file the annual certifications described in sec_1_1503-2 for domestic owners and for years and and for domestic owner for year the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process during years through individual a was a manager in the tax department of corporation x his responsibilities in that capacity included preparation of the dual in re plr-116664-00 consolidated loss elections and certifications provided for under sec_1_1503-2 corporation x owned certain subsidiaries domestic owners that held direct or indirect interests in foreign_partnerships including partnerships a and b for various reasons individual a did not believe that the losses partnership b allocated to domestic owners and in year were dual consolidated losses similarly individual a did not believe that the loss partnership a allocated to domestic owner in year was a dual_consolidated_loss accordingly individual a did not file elections under sec_1_1503-2 with respect to either the year losses or the year loss later it was determined that the losses for years and were dual consolidated losses in addition with respect to these losses corporation x should have filed the annual certifications required by sec_1_1503-2 for years and sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time under the rules set for in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1 g with respect to the losses of domestic owners and for year and the loss of domestic owner for year and to file the annual certifications described in sec_1_1503-2 for domestic owners and for years and and for domestic owner for year the granting of an extension of time to file the agreement and certification is not a determination that taxpayer is otherwise eligible to in re plr-116664-00 make the election sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented sincerely allen goldstein reviewer office of the associate chief_counsel international
